NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FURN"[TURE BRANDS INTERNATIONAL, INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,
AND

UNITED STATES INTERNATIONAL. TRADE
COMMISSION, `
Defendant-Appellee,

. AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE AND VAUGHAN-
BASSETT FURNITURE COMPANY, INC.,
Defendants-Appellees.

2012-1059

Appeal from the United States Court of International
Trade in case n0. 07-CV-0026, Judge Timothy C. Stanceu.

ON MOTION

FURNTTURE BRANDS INT’L V. US 2

Before LOURIE, Circuit Judge.
O R D E R

Furniture Brands International, Inc., moves for re-
consideration of this court’s order of May 8, 2012 desig-
nating appeals in Ashley Furniture Industries, Inc. v.
United States, 2012-1196, and Ethan Allen, Global, In,c. v.
United States, 2012-1200, as companion cases, and stay-
ing the briefing in this and other similar appeals concern-
ing the constitutionality of certain provisions of the
Continued Dumping and Subsidy Offset Act and this
court’s decision in SKF USA, In,c. v. U.S. Customs and
Border Protection, 556 F.Sd 1337 (Fed. Cir. 2009). The
United States International Trade Commission and
Anierican Furniture Manufacturers Cornmittee for Trade
and Vaughan-Bassett Furniture Company oppose. The
United States takes no position

Upon consideration thereof, -
IT Is ORDERED THAT:

The motion for reconsideration is denied.

 

FOR THE COURT

JUN 2 l mm /S/ Jan Horbal

Date J an Horbaly
Clerk
cc: Joseph W. Dorn, Esq.

Patrick V. Gallagher, Esq.

Jessica R. Toplin, Esq.

D `dW.DB `,E. 5513\=03

avl e ruln Sq u‘s.T?I%ll|iEDERAL C\HCUT|'

823 JuN 21 2012

JAN HURBAL¥
CLEHK